      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

VIZALINE, LLC and BRENT MELTON                                        PLAINTIFFS

v.                                               CAUSE NO. 3:18CV531-LG-RHW

SARAH TRACY, PE; BILL MITCHELL, PE/PS;
JOSEPH FRANKLIN LAUDERDALE, PE/PS;
JOSEPH E. LAUDERDALE PE/PS; STEVEN
A. TWEDT, PE; DR. DENNIS D. TRUAX, PE;
RICHARD THOMAS TOLBERT, PS; JOE W.
BYRD, PS; and SHANNON D. TIDWELL, PS                                  DEFENDANTS

     MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
                     MOTION TO DISMISS

      BEFORE THE COURT is the [3] Motion to Dismiss filed by Defendants,

who are the members of the Mississippi Board of Licensure for Professional

Engineers and Surveyors (“the Board”), named only in their official capacities.

Plaintiffs Vizaline, LLC and Brent Melton filed suit alleging that the Board’s

regulation of their business practice impermissibly infringes upon the First

Amendment’s free speech protections. Defendants’ Motion argues that Plaintiffs’

Complaint should be dismissed because the State of Mississippi, through the Board,

has properly acted within its police power to regulate the practice of land surveyors,

which does not run afoul of the First Amendment. The Motion is fully briefed.

Having considered the submissions of the parties, the record, and relevant law, the

Court concludes that Defendants’ Motion to Dismiss will be granted and Plaintiffs’

Complaint will be dismissed.
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 2 of 9



                                        I. BACKGROUND

      Plaintiff Vizaline is a limited liability company based in Madison, Mississippi

“that provides innovative geospatial imaging services to the banking industry.”

(Compl. 4, ECF No. 1-1.) Vizaline uses proprietary software to create maps

depicting the plotted metes and bounds that serve as the legal description for

property listed in deeds, easements, and similar documents. Plaintiff Brent Melton

is one of the two owners of Vizaline.

      On September 21, 2017, the Attorney General for the State of Mississippi

filed a lawsuit against the plaintiffs, on behalf of the Board, asserting that Vizaline

engages in the unlicensed practice of land surveying, in violation of sections 73-13-

73 and 73-13-95 of the Mississippi Code. That lawsuit, which is still pending in the

Chancery Court of Madison County, Mississippi, seeks to enjoin the plaintiffs from

continuing to offer their services in Mississippi and disgorgement of all fees and

compensation earned by means of these services.

      Plaintiffs filed this lawsuit in the Madison County Chancery Court on August

2, 2018. The Complaint states a single cause of action pursuant to 42 U.S.C. § 1983,

seeking a declaration that Mississippi Code sections 73-13-73 and 73-13-95, as

interpreted by the Board and applied to the Plaintiffs, run afoul of the First

Amendment to the United States Constitution. Plaintiffs also relatedly seek an

injunction barring the Board from applying those statutes to the plaintiffs in a

manner that prohibits them from operating their business in the State of




                                          –2–
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 3 of 9



Mississippi. Defendants removed this case on August 8, 2018 citing federal

question jurisdiction under 28 U.S.C. § 1331.

      On August 15, 2018, Defendants filed the instant Motion to Dismiss. The

Court deferred ruling on the Motion until after the Court had first addressed

Plaintiffs’ subsequently-filed Motion to Remand. The Motion to Remand was denied

on November 29, 2018. (See Order Den. Mot. Remand, ECF No. 26.) Accordingly,

the Court now proceeds to the merits of the Motion to Dismiss.

                                       II. DISCUSSION

   a. Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      In deciding a Rule 12(b)(6) motion to dismiss, the Court accepts all well

pleaded facts as true and views them in the light most favorable to Plaintiff. New

Orleans City v. Ambac Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). But “the

complaint must allege more than labels and conclusions, a formulaic recitation of

the elements of a cause of action will not do, and factual allegations must be enough

to raise a right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s

Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009). “While legal conclusions can



                                          –3–
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 4 of 9



provide the complaint’s framework, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678.

   b. Analysis

      Defendants’ legal argument is succinct and pointed: (1) “States may regulate

professional conduct, even though that conduct incidentally involves speech” and (2)

here, “the State of Mississippi has properly acted within its police power to regulate

the practice of surveyors, licensed or not.” (Mem. Supp. Mot. Dismiss 7, ECF No.

10.) Therefore, say Defendants, “the promulgation and application of such

regulations does not run afoul of the First Amendment.” (Id. at 8.)

      Plaintiffs’ make the following contentions in response: (1) Vizaline creates

and disseminates information, which is speech protected by the First Amendment;

(2) Mississippi law restricts this speech; (3) this restriction is content-based, not

merely an incidental restriction of speech; and (4) the Board cannot meet its

evidentiary burden under the applicable strict-scrutiny standard of review in the

context of a motion to dismiss. Accordingly, Plaintiffs maintain that Defendants’

Motion to Dismiss should be denied because they have stated a plausible First

Amendment claim.

      Section 73-13-73 of the Mississippi Code restricts the practice of surveying to

those individuals who have a license, and section 73-13-89 grants the Board

disciplinary powers to enforce this restriction. According to Plaintiffs’ Complaint,

the Attorney General for the State of Mississippi filed a lawsuit against Plaintiffs,



                                          –4–
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 5 of 9



on behalf of the Board, accusing Plaintiffs of violating Mississippi Code section 73-

13-95(c) by receiving fees for performing services which constitute any part of the

practice of surveying while being unlicensed to do so. Mississippi law defines the

practice of surveying to include, among other things, “[l]ocating, relocating,

establishing, reestablishing, laying out or retracing any property boundary or

easement” and “[c]reating, preparing or modifying electronic or computerized data,

including land information systems and geographic information systems, relative to

the performance” of the these activities. Miss. Code Ann. § 73-13-71(a), (d). The

Board has determined that Plaintiffs’ geospatial imaging services involve activities

constituting the practice of surveying, which Plaintiffs are not licensed to do.

      Plaintiff’s Complaint contends that the Board’s application of Mississippi

surveyor licensing laws to Plaintiffs impermissibly infringes upon their freedom of

speech under the First Amendment to the United States Constitution.1 The alleged

speech at issue is the “specialized advice” Plaintiffs provide their bank customers by

using “existing data and information (generated by licensed surveyors) . . . to create

and disseminate new information,” which is computer-generated drawings and

maps of property boundaries. (Compl. 13-14, ECF No. 1-1.) According to Plaintiffs,

while licensed surveyors may engage in this speech, under Mississippi law,

Plaintiffs may not. Because “[a]pplication of Mississippi Code §§ 73-13-73 and 73-

13-95 to Plaintiffs restrains the way in which they may use and disseminate


1To be clear, Plaintiffs here do not challenge the Board’s interpretation of the
Mississippi statutes as it applies to Plaintiffs’ business activity. It is solely a
constitutional challenge to the Board’s use of licensing restrictions to prohibit
Plaintiffs from engaging in activity the Board deems surveying.

                                          –5–
       Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 6 of 9



information [and] provide specialized advice to customers,” these statutes “act[] as

content and speaker-based restrictions on the availability and use of information.”

(Id. at 14.)

       In National Institute of Family & Life Advocates v. Becerra, 138 S. Ct. 2361

(2018), the Supreme Court recently clarified that professional speech is not a

separate category of speech afforded less protection from content-based restrictions.

Both parties cite to this case in support of their positions. Becerra dealt with a

challenge to the State of California’s requirement that “crisis pregnancy centers”

provide clients with notice of other services available to pregnant women in the

state and the limited services offered at the crisis pregnancy center. The Court

found that these notice requirements imposed impermissibly burdensome,

inadequately-justified affirmative disclosure requirements on crisis pregnancy

centers. In addressing the notice requirement for those centers staffed with

licensed medical practitioners, the Supreme Court explained that “this Court has

not recognized ‘professional speech’ as a separate category of speech. Speech is not

unprotected merely because it is uttered by ‘professionals.’” Becerra, 138 S. Ct. at

2371-72. However, Becerra did not, as Plaintiffs suggest, hold that licensing

restrictions on who may engage in a profession are content-based speech

restrictions subject to strict judicial scrutiny.

       Rather, Becerra recognized that “States may regulate professional conduct,

even though that conduct incidentally involves speech.” Id. at 2372. This line of

precedent, which was not at issue in Becerra, is plainly relevant to and controlling



                                           –6–
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 7 of 9



here. States “have broad power to establish standards for licensing practitioners

and regulating the practice of professionals.” Grade v. Nat’l Solid Waste Mgmt.

Ass’n, 505 U.S. 88, 108 (1992) (quoting Goldfarb v. Va. State Bar, 421 U.S. 773, 792

(1975)); see also Lambert v. Yellowley, 272 U.S. 581, 596 (1926) (“[T]here is no right

to practice medicine which is not subordinate to the police power of the states.”).

And “the Supreme Court has long held that ‘the first Amendment does not prevent

restrictions directed at commerce or conduct from imposing incidental burdens on

speech.’” Hines v. Alldredge, 783 F.3d 197, 201 (2015) (quoting Sorrell v. IMS

Health, Inc., 131 S. Ct. 2653, 2664 (2011)). 2 “Pursuant to this principal, there is a

robust line of doctrine concluding that state regulation of the practice of a

profession, even though that regulation may have an incidental impact on speech,

does not violate the Constitution.” Id.

      The State of Mississippi has enacted licensing restrictions for the practice of

surveying. The Board has determined that Plaintiffs engaged in the unlicensed

practice of surveying in the State of Mississippi and seeks to enjoin Plaintiffs from

continuing to do so. These licensing restrictions incidentally infringed upon

Plaintiffs’ speech. The Supreme Court has made clear that Mississippi may

regulate who is permitted to provide certain professional services and who is not.

See Dent v. West Virginia, 129 U.S. 114, 128 (1889) (finding constitutional a West

Virginia law that “was intended to secure such skill and learning in the profession


2Plaintiffs assert that Hines is no longer good law after Becerra. This is plainly not
so, and Plaintiffs provide no support for this contention. As already explained,
Becerra was not a case about the propriety of professional licensing requirements or
even restrictions on how a licensed professional may conduct business.

                                          –7–
      Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 8 of 9



of medicine that the community might trust with confidence those receiving a

license under authority of the state”). Such regulations do not trigger First

Amendment scrutiny. Hines, 783 F.3d at 202 (“If the government enacts generally

applicable licensing provisions limiting the class of persons who may practice the

profession, it cannot be said to have enacted a limitation on freedom of speech or the

press subject to First Amendment Scrutiny.”).

       Despite recognizing3 that this licensing scheme has only incidentally limited

their speech by determining who may engage in certain speech, Plaintiffs seek to

craft a contorted claim of content-based speech restriction. To adopt Plaintiffs’

reasoning would be to conclude that the First Amendment precludes the

government from establishing licensing requirements for any profession. Including

the practice of law, medicine, dentistry, chiropractic, nursing, or architecture. Not

so. See e.g. Dent, 129 U.S. at 123 (“No one has a right to practice medicine without

having the necessary qualifications of learning and skill; and the statute only

requires that whoever assumes, by offering to the community his services as a

physician, that he possesses such learning and skill, shall present evidence of it by a

certificate or license from a body designated by the state as competent to judge of

his qualifications.”).




3 “Vizaline could use, create, and disseminate information if the subject of that
information were not about legal property descriptions or if it were licensed. . . .
But because Vizaline is speaking about legal property descriptions and is not
licensed, the Board says Vizaline may not speak and may be penalized for
speaking.” (Resp. Opp. 11, ECF No. 8.)

                                         –8–
        Case 3:18-cv-00531-LG-RHW Document 27 Filed 12/20/18 Page 9 of 9



                                  III. CONCLUSION

        The First Amendment protects the right of a local barber or cosmetologist to

freely exchange comments, views and opinions, with a willing client, and without

government interference, while plying their trade. It does not however, prohibit the

state from the lawful regulation of these4, or countless other professions, by

requiring the practitioners to obtain and hold a valid license.

        Plaintiffs’ claim, that the licensing requirement for surveyors under

Mississippi Code sections 73-13-73 and 73-13-95 violates the right of free speech

under the First Amendment fails to state a claim for which relief may be granted.

Defendants’ Motion to Dismiss is therefore granted and the Complaint will be

dismissed pursuant to Rule 12(b)(6). To the extent that the Court has not directly

addressed arguments raised by the Plaintiffs, the Court has nonetheless considered

these arguments and they do not affect the Court’s conclusion.

        IT IS THEREFORE ORDERED AND ADJUDGED that the [3] Motion to

Dismiss filed by Defendants, who are the members of the Mississippi Board of

Licensure for Professional Engineers and Surveyors, is GRANTED. The Complaint

filed by Plaintiffs Vizaline, LLC and Brent Melton is DISMISSED.

        SO ORDERED AND ADJUDGED this the 20th day of December 2018.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE



4   See Miss. Code Ann. Sec. 73-5-19 and 73-7-9.

                                         –9–
